Citation Nr: 1043491	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether vacatur of the portion of the decision of the Board 
of Veterans' Appeals (Board) issued on May 6, 2010, denying an 
initial disability rating in excess of 10 percent for the 
service-connected diabetes mellitus type II, is mandated.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran performed active service from May 1968 to February 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the RO.

The Substantive Appeal contained a request for a hearing before a 
Veterans Law Judge, and a hearing was duly scheduled at the RO in 
September 2006.  However, the Veteran withdrew his request in 
writing before the hearing was convened.

In June 2008, the Board remanded the claim for increase to the RO 
for further development of the record. 

Subsequently, in a May 6, 2010 decision, the Board denied the 
claim for an initial disability evaluation in excess of 10 
percent for the service-connected diabetes mellitus Type II, 
denied the claim of service connection for a heart disorder, and 
granted the claim for increase by assigning 20 percent ratings 
for the service-connected diabetic neuropathy of the left and 
right lower extremities.   

The appeal of matter of an initial disability evaluation in 
excess of 10 percent for the service-connected diabetes mellitus 
Type II is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


VACATUR

In July 2010, the Board received a Motion for Reconsideration of 
the portion of the May 6, 2010 Board decision that addressed the 
issue of an increased initial rating for the service-connected 
diabetes mellitus Type II.  

The Veteran asserts that relevant evidence that was part of the 
record at the time of the May 2010 decision was not considered by 
the Board.  

The Veteran and his representative contend that a January 2010 
statement from a nurse practitioner from the New York VA 
healthcare system establishes that the Veteran was taking 
Metformin twice daily before meals to treat the service-connected 
diabetes mellitus.  

The Veteran argues that this evidence establishes that the 
criteria for a 20 percent rating are met under Diagnostic Code 
7913.  He asked that the Board review the appeal and the evidence 
of record and issue a new decision on this issue.

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the appellant, 
or his representative, or on the Board's own motion when there 
has been a denial of due process.  See 38 C.F.R. § 20.904 (2010).  

It appears that the portion of the Board's May 6, 2010 decision 
that addressed the issue of a higher initial rating for the 
service-connected diabetes mellitus type II did not consider all 
of the available relevant evidence since the decision did not 
address a January 2010 statement from the VA healthcare provider.  

This medical evidence was created within the 30 day time period 
for responding to the January 12, 2010 Supplemental Statement of 
the Case.  See 38 C.F.R. § 20.302(c) (2010).  VA is considered to 
have constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board finds that this evidence is relevant since it addresses 
the rating criteria in Diagnostic Code 7913 which is whether an 
oral hypoglycemic is required for treatment of the diabetes 
mellitus type II.  Thus, the Board finds that the apparent 
failure to consider this relevant evidence amounts to a denial of 
due process.  

In order to assure full due process of law, the Board must 
vacates that portion of the May 6, 2010 decision insofar as it 
denied a higher initial rating in excess of 10 percent for the 
service-connected diabetes mellitus type II.  

This issue will be remanded for additional development to the RO 
via the AMC, in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.  Consequently, the 
Veteran's Motion for Reconsideration is rendered moot with regard 
to this issue.

The portions of the May 6, 2010 decision of the Board that denied 
service connection for a heart disorder and granted 20 percent 
ratings for diabetic neuropathy of the left and right lower 
extremities are not vacated.  

Accordingly, the Board's May 6, 2010 decision, to the extent that 
it denied the claim for initial disability evaluation in excess 
of 10 percent for the service-connected diabetes mellitus type II 
is vacated. 


REMAND

There is evidence of record which tends to show that the service-
connected diabetes mellitus type II may have worsened since the 
February 2009 VA examination.  

The February 2009 VA examination report indicates that the 
service-connected diabetes mellitus type II was controlled by 
diet.  However, in a January 2010 statement, a VA nurse 
practitioner states that the Veteran was currently taking 
Metformin to treat the diabetes mellitus type II.  The Veteran 
indicates that this medication was started in July 2009.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the diabetes mellitus type II.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The record shows that the Veteran has received treatment for the 
service-connected diabetes mellitus type II at VA since 2008.  Of 
record are VA treatment records from the VA healthcare system in 
New York dating to January 2006.  

The Board finds that the RO should obtain the VA treatment 
records for treatment of the diabetes mellitus type II dated from 
January 2006 to present.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

The Board finds that these records are necessary so that the 
Board may make a determination as to if and when the Veteran was 
prescribed an oral hypoglycemic agent for treatment of the 
diabetes mellitus type II.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
obtain all records of the Veteran's 
treatment for the service-connected 
diabetes mellitus type II by the VA 
healthcare system dated since January 2006.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the severity 
of the service-connected diabetes mellitus 
type II.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

All pertinent symptomatology and findings 
must be reported in detail.  The examiner 
must indicate whether the diabetes 
mellitus, type II requires insulin, 
restricted diet, or an oral hypoglycemic 
agent.  The examiner should indicate 
whether Metformin is an oral hypoglycemic 
agent.  If an oral hypoglycemic agent is 
required for treatment of the diabetes 
mellitus type II, the examiner should 
indicate when this medication was 
prescribed.  

The examiner should indicate whether the 
diabetes mellitus type II requires 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities); or has resulted in episodes of 
ketoacidosis or hypoglycemic reactions 
requiring any hospitalizations and, if so, 
identify the number of such 
hospitalizations in any 12 month period.  

The examiner should report whether the 
diabetes mellitus, type II requires twice 
per month or more frequent visits to a 
diabetic health care provider, and, if so, 
identify the frequency.  

A complete rationale for all opinions 
expressed must be included in the 
examination report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal is not granted, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded an appropriate 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
























 Department of Veterans Affairs


